Citation Nr: 1001563	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 7, 
2006, for the grant of service connection for folliculitis of 
the scalp, neck, upper back, shoulders, upper chest, and 
buttocks.  

2.  Entitlement to an effective date earlier than June 7, 
2006, for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The Veteran served on active duty from April 1981 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for folliculitis of the scalp, 
neck, upper back, shoulders, upper chest, and buttocks (30 
percent, effective from June 7, 2006) and for tinnitus (10 
percent effective from June 7, 2006).    


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in April 
1991.  

2.  VA first received the Veteran's claims for service 
connection for a skin disorder and for tinnitus on June 7, 
2006.  


CONCLUSIONS OF LAW

1.  An effective date prior to June 7, 2006, for the grant of 
service connection for folliculitis of the scalp, neck, upper 
back, shoulders, upper chest, and buttocks is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

2.  An effective date prior to June 7, 2006, for the grant of 
service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for disability 
compensation benefits is granted, an effective date is 
assigned, and the claimant files an appeal as to the 
effective date assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held 
that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claims for earlier effective dates for 
the grants of service connection for a skin disorder and for 
tinnitus essentially fall within this fact pattern.  
Previously, in June 2006, VCAA notice concerning the 
underlying service connection claims was provided to the 
Veteran, including advising the Veteran 
how effective dates are assigned, and the type evidence which 
impacts those determinations.  After receiving notice of the 
awards of service connection for these disabilities, the 
Veteran perfected a timely appeal with respect to the 
effective dates assigned to those grants.  Clearly, no 
further section 5103(a) notice is required for the Veteran's 
earlier effective date claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the January 
2007 notification of the rating decision dated earlier that 
month as well as the August 2008 statement of the case (SOC)] 
that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of the earlier effective date claims adjudicated 
in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issues adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Although given the opportunity to 
testify before VA personnel, the Veteran declined to do so.  

Moreover, the issue under appeal is entitlement to an 
effective date for an initial award of service connection.  
Entitlement to an earlier effective date is dependent on 
finding that the Veteran submitted a claim for service 
connection for his skin condition and tinnitus prior to June 
7, 2006.  The Veteran does not contend he filed a claim prior 
to that date, only that the disabilities arose earlier.  
Thus, there is no indication that any further notice or 
assistance could aid the Veteran in substantiating his claim.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issues 
adjudicated in this decision, exists and can be procured.  
The Veteran has pointed to no other pertinent evidence (e.g., 
records of relevant earlier treatment) which has not been 
obtained.  Thus, the Board concludes that no further 
evidentiary development is required.  The Board will, 
therefore, proceed to consider the following issues on 
appeal, based on the evidence of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  However, if the claim for 
service connection is received within one year of the 
veteran's discharge from service, the effective date of an 
award of service connection will be the day following 
discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(2009).  See also Wright 
v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 
5110(b)(1) "applies only to those awards of disability 
compensation actually based on a claim filed within one year 
after the veteran's separation").  Otherwise, the effective 
date will be the later of the date of receipt of claim or the 
date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for effective 
dates prior to June 7, 2006 for the grant of service 
connection for folliculitis of the scalp, neck, upper back, 
shoulders, upper chest, and buttocks and for the award of 
service connection for tinnitus.  Service personnel records 
show that the Veteran was discharged from active service in 
April 1991.  VA first received his claims for service 
connection for a skin disorder and for tinnitus on June 7, 
2006, approximately fifteen years later.  No document which 
may be construed as a claim for such benefits was received by 
VA prior to that date-nor does the Veteran contend that he 
filed an earlier claim.  

Rather, the Veteran asserts that effective dates earlier than 
June 7, 2006 are warranted because he has experienced skin 
problems as well as ringing sensations in his ears since 
service.  In this regard, the Board acknowledges that private 
post-service medical records received in September 2006 
reflect treatment for skin problems as early as October 2002.  
A September 2006 VA skin examiner opined that, because the 
Veteran's folliculitis was first documented in service, the 
disorder is "most likely service connected."  Also, at a VA 
audiological examination conducted in September 2006, the 
Veteran reported bilateral tinnitus for the past 15 years, 
and the examiner opined that this condition "is most likely 
caused by or a result of acoustic trauma from military noise 
exposure-[an] in-service event."  

Significantly, however, the governing law, as outlined above, 
is clear.  According to this legal criteria, the effective 
dates for the grant of service connection for the 
folliculitis of the Veteran's scalp, neck, upper back, 
shoulders, upper chest, and buttocks and for his tinnitus can 
be no earlier than June 7, 2006, the date of receipt of his 
application for such benefits.  The evidence of record 
clearly shows that VA first received the Veteran's claim for 
compensation benefits on June 7, 2006, approximately 15 years 
after his discharge from active service.  While the 
disabilities may have arisen earlier, as noted above, the law 
provides that the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2009).  Clearly, the date of claim is the 
later of the two dates.  


The Veteran also appears to contend that he is entitled to an 
earlier effective date because military medical personnel did 
not discuss the findings on his separation physical 
examination with him at the time it was conducted.  Although 
he essentially contends that lack of assistance at the time 
of his separation examination should serve as the basis for 
VA awarding an earlier effective date, there is no basis in 
law for such action.  Indeed, case law has established that 
with respect to the question of equitable tolling for 
purposes of establishing an award of retroactive benefits, 
there is an "unequivocal command in 38 U.S.C. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefore."  Rodriguez v. West, 189 
F.3d 1351 (Fed.Cir.1999), reh'g denied (en banc), cert. 
denied, 529 U.S. 1004, 120 (2000); see also Andrews v. 
Principi, 16 Vet. App. 309, 312 (2002).

In summary, the Veteran did not file an application for 
compensation benefits for the claimed conditions within one 
year of his separation from service, and his original claim 
for those benefits was filed on June 7, 2006.  There is, 
therefore, simply no basis for the assignment of an earlier 
effective date in this case.  See 38 U.S.C.A. § 5110(a) & 
(b)(1) (West 2002) & 38 C.F.R. § 3.400(b)(2)(2009).  The 
Veteran's earlier effective date claims must be denied.  


ORDER

An effective date earlier than June 7, 2006, for the grant of 
service connection for folliculitis of the scalp, neck, upper 
back, shoulders, upper chest, and buttocks is denied.  

An effective date earlier than June 7, 2006, for the grant of 
service connection for tinnitus is denied.  


____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


